DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application.
Claims 3-7 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/11/2021, 02/23/2021 and 10/18/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (2012/0013370) and further in view of Arakawa et al (JPH0964707) (hereinafter “Arakawa”).
Regarding claim 1, Mori discloses a switch circuit (800, fig.11) comprising: a first switch element (1) that has a first terminal (1a) connected to a first voltage source (13), a second terminal (1b) connected to a second voltage source (GND), and a third terminal (1a) a driver circuit (9,10,11, fig.11) that generates a first control signal (signal VG) for turning the first switch 
Arakawa teaches a first resistor (8, fig.3) that is connected between the driver circuit (14, 15, fig.3) and the third terminal on and off (driver 14, 15 coupled to 1 through 5, fig.3); a second resistor (17, fig.3) that is connected between the overcurrent detector circuit (6, 16, fig.3) and the sixth terminal (terminal of 7 coupled to 17, fig.3), wherein the first and second resistors (8, 17, fig.3) have resistances configured such that a turn-off time of the first switch element (off state of 1, fig.3) when the second switch element is turned on by the second control signal is longer than a turn-off time of the first switch element (off state of 7 with signal through 17 provide a delay to turn switch 1, fig.3) when the first switch element is turned off by the first control signal (operation of 7 with signal through 17 provide a delay to turn switch 1, compare to the driver 14, 15, fig.3).
Regarding claim 5, Mori and Arakawa disclose the switch circuit as claimed in claim 1, wherein the second switch element is an NPN transistor or an N-channel MOSFET (Mori 7, fig.11), and wherein the overcurrent detector circuit (Mori 4, fig.11) sets the second control signal to a high level (Mori [0052]) when the current flowing through the first switch element exceeds the threshold (Mori [0052]), and sets the second control signal to a low level (Mori signal from 4, fig.11 when not in overcurrent state) when the current flowing through the first switch element is equal to or smaller than the threshold (Mori [0005]).
Regarding claim 7, Mori discloses a power converter (800, fig.11) apparatus comprising at least one switch circuit (800, fig.11), the at least one switch circuit comprising: AYO0033US4a first switch element (1,fig.11) that has a first terminal (1a) connected to a first voltage source (13), a second terminal (1b) connected to a second voltage source (GND), and a third terminal (1d); a driver circuit (9, 10, 11) that generates a first control signal (signal VG) for turning the first switch element ([0012-0013]); a second switch element (7) that has a fourth terminal (7a) connected to the third terminal, a fifth terminal (7b) connected to the second voltage source, and a sixth terminal (7c); an overcurrent detector circuit (4) that generates a second control signal (signal from 4, 5 coupled to 7c)  for turning the second switch element on and off, based on whether or not a current ([0013]) flowing through the first switch element exceeds a predetermined threshold ([0013]); Mori does not disclose a first resistor that is connected between the driver circuit and the third terminal on and off; a second resistor that is connected between the overcurrent detector circuit and the sixth terminal, wherein the first and second resistors have resistances configured such that a turn- off time of the first switch element when the second 
Arakawa teaches a first resistor (8, fig.3) that is connected between the driver circuit and the third terminal on and off (driver 14, 15 coupled to 1 through 5, fig.3); a second resistor (17, fig.3) that is connected between the overcurrent detector circuit (6, 16, fig.3) and the sixth terminal (terminal of 7 coupled to 17, fig.3), wherein the first and second resistors (8, 17, fig.3) have resistances configured such that a turn- off time of the first switch element (operation of 1, fig.3) when the second switch element is turned on by the second control signal is longer than a turn-off time of the first switch element (operation of 7 with signal through 17 provide a delay to turn switch 1, fig.3) when the first switch element is turned off by the first control signal (operation of 7 with signal through 17 provide a delay to turn switch 1, compare to the driver 14, 15, fig.3). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mori to include the resistors of Arakawa to provide the advantage of simplified delay operation of the overcurrent circuit.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (2012/0013370) in view of Arakawa et al (JPH0964707) and further in view of Hiyama et al (2002/0176215).
Regarding claim 2, Mori and Arakawa disclose the switch circuit as claimed in claim 1, however they do not disclose further comprising a capacitor that is connected between the fifth and sixth terminals of the second switch element.
Hiyama teaches further comprising a capacitor (13, fig.1) that is connected between the fifth and sixth terminals of the second switch element (13 connected between gate and source terminals of 15, fig.1). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mori and Arakawa to include the capacitor of Hiyama to provide the advantage of providing improved protection against excessive current.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (2012/0013370) in view of Arakawa et al (JPH0964707) and further in view of Koishi et al (9,570,905).
Regarding claim 3, Mori and Arakawa disclose the switch circuit as claimed in claim 1, however they do not disclose wherein, when turning the second switch element off, the overcurrent detector circuit generates the second control signal having a polarity opposite to a polarity of a AYO0033US3potential of the first voltage source, with respect to a potential of the second voltage source.
Koishi teaches wherein, when turning the second switch element off (61, fig.4), the overcurrent detector circuit (40, fig.4) generates the second control signal (control signal to S3, fig.4) having a polarity opposite to a polarity (polarity of signal driving S3, fig.3) of a AYO0033US3potential of the first voltage source (potential of voltage at collector 70, fig.3), with respect to a potential of the second voltage source (GND, fig.4). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mori and Arakawa to include the transistor of Koishi to provide the advantage of providing improved delay and decrease momentary operation of overcurrent circuit due to noise.
Regarding claim 6, Mori and Arakawa disclose the switch circuit as claimed in claim 1, wherein the overcurrent detector circuit (Mori 4, fig.11) sets the second control signal to a low level (Mori signal from 4, is low, fig.11) when the current flowing through the first switch element exceeds the threshold (Mori [0052]), and sets the second control signal to a high level (Mori [0052]) when the current flowing through the first switch element is equal to or smaller than the threshold (Mori [0012]), however they do not disclose wherein the second switch element is a PNP transistor or a P-channel MOSFET.
Koishi teaches wherein the second switch element is a PNP transistor or a P-channel MOSFET (col 7, lines 34-35). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mori and Arakawa to include the transistor of Koishi to provide the advantage of providing improved delay and decrease momentary operation of overcurrent circuit due to noise.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (2012/0013370) in view of Arakawa et al (JPH0964707) and further in view of Yamamoto (6,842,064).
Regarding claim 4, Mori and Arakawa disclose the switch circuit as claimed in claim 1, however they do not disclose wherein the first resistor is integrated with the driver circuit.
Yamamoto teaches wherein the first resistor (5, fig.1) is integrated with the driver circuit (15, fig.1, col 6, lines 27-28). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mori and Arakawa to include the integration of driver and resistor of Yamamoto to provide the advantage of improved power consumption and performance of the overcurrent circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda et al (6,717,785) discloses an overcurrent limiting circuit that drops the voltage of a gate terminal of an IGBT when current becomes larger than a predetermined level and an overcurrent protection circuit decreases the current of the IGBT to a second level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        

/KEVIN J COMBER/Primary Examiner, Art Unit 2839